IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

ROBERT SCOTT SANTANA,                  NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Petitioner,                      DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D16-1324

CITY OF TALLAHASSEE,

      Respondent.

___________________________/


Opinion filed July 13, 2016.

Petition for Writ of Certiorari.

Kimberly A. Hill of Kimberly A. Hill, P.L., Fort Lauderdale, for Petitioner.

Christopher J. Dubois and Mary E. Cruickshank of DuBois & Cruickshank, P.A.,
Tallahassee, for Respondent.




PER CURIAM.

      In this workers’ compensation proceeding, the claimant petitions for certiorari

review of an order (hereafter “the challenged order”) compelling his psychologist,

Dr. Hudson, to testify at a deposition. The claimant argues that the challenged order

departs from the essential requirements of law and will result in irreparable harm
because Dr. Hudson will be required to disclose information that is protected by the

psychotherapist-patient privilege in section 90.503, Florida Statutes. However, we

agree with the respondent that the claimant misconstrues the challenged order, which

on its face, limits the scope of the deposition to “inquiries from the counsel for the

parties about the claimant/employee’s fitness-for-duty evaluations . . . performed at

the request of the [respondent].” And, because it is undisputed that Dr. Hudson’s

fitness-for-duty evaluation of the claimant is not privileged, there is no legal basis

for us to quash the challenged order.

      In reaching this conclusion, we have not overlooked the subpoena duces

tecum issued to Dr. Hudson after the challenged order was entered and the petition

for writ of certiorari was filed in this court. The subpoena, which was included in

the appendix filed with this court in connection with the claimant’s motion to review

the order denying his motion to stay the challenged order,1 scheduled Dr. Hudson’s

deposition and directed him to produce at the deposition “[a]ny and all medical

records relating to [the claimant] . . . from the date this patient was first seen at your

facility for any reason to the present.” Although it is difficult to square the scope of

the production sought by the subpoena with the scope of the deposition authorized

by the challenged order, 2 the judge of compensation claims’ ruling on the claimant’s


1
  On April 27, 2016, in an unpublished order, we granted the claimant’s motion for
review and stayed the challenged order pending the outcome of this proceeding.
2
  It is also difficult to square the scope of the production sought by the subpoena
with the respondent’s argument to this court that:
                                           2
motion for protective order directed to the subpoena is not before us. Moreover, we

are confident that, upon request, the learned judge of compensation claims will

conduct the required in camera review of Dr. Hudson’s records before his deposition

to ensure that no irrelevant or privileged information unrelated to his fitness-for-duty

evaluation of the claimant is produced pursuant to the subpoena duces

tecum. See Rojas v. Ryder Truck Rental, 641 So. 2d 855, 857 (Fla. 1994).

      In sum, because the challenged order does not require the production of any

records and only requires Dr. Hudson to answer questions concerning his non-

privileged fitness-for-duty evaluations of the claimant, the claimant has failed to

demonstrate the irreparable harm necessary for certiorari review. Accordingly, we

dismiss the petition for writ of certiorari. See Elms v. Castle Constructors Co., 109

So. 3d 1274, 1276 n.* (Fla. 1st DCA 2013).

      DISMISSED.




             [The claimant] persists in his factually incorrect and
             misleading assertion that the JCC entered an order
             compelling “Dr. Hudson’s deposition without limitation to
             the fitness-for-duty evaluations.” This allegation is flatly
             contradicted by the plain language of the JCC’s order
             wherein he specifically and unequivocally outlined the
             subject matter to which Dr. Hudson’s deposition is to be
             direction; to wit: the fitness for duty evaluations.

(emphasis in original). The difficulty arises because the subpoena duces tecum is
not limited to records concerning the fitness-for-duty evaluation and instead seeks
production of all of Dr. Hudson’s records on the claimant, without any limitation.
                                         3
LEWIS, WETHERELL, and RAY, JJ., CONCUR.




                               4